Order ~ssued January ~, 2013




                                             In The
                                   gourl of Appeal

                                     No. 05-12-01640-CV


                         IN RE LAKEITH AMIR-SHARIF, Relator


                Original Proceeding from the 255th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-09-7655


                                         ORDER
                         Before Justices O’Neill, Francis, and Murphy

       The Court has before it relator’s January 18, 2013 motion for temporary relief. This Court

denied relator’s petition for writ of mandamus on January 3, 2013. Accordingly, we DENY the

motion for temporary relief.